In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00050-CV


 DENNIS HELBERT, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE
ESTATES OF U.V. HELBERT AND NORMA IRENE HELBERT, AND AS TRUSTEE OF
THE TRUST CREATED FOR THE BENEFIT OF GARY HELBERT BY THE LAST WILL
   AND TESTAMENTS OF U.V. HELBERT AND IRENE HELBERT, APPELLANTS

                                            V.

                              GARY HELBERT, APPELLEE

                          On Appeal from the 242nd District Court
                                    Hale County, Texas
             Trial Court No. B36605-0904, Honorable Edward Lee Self, Presiding

                                    August 11, 2014

                             ON MOTION TO ABATE
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       On July 31, 2014, the parties filed an agreed motion to abate this appeal. This

motion indicates that the parties have reached a tentative settlement of all claims but

that a final accounting of the estate must be performed by the trial court in order for the

settlement to be effectuated. Because this motion complies with the requirements of

Texas Rule of Appellate Procedure 42.1(a)(2)(C), we grant the motion.
       Accordingly, without consideration of the merits, this cause is abated and

remanded to the trial court to permit proceedings necessary to effectuate the agreement

of the parties. See TEX. R. APP. P. 42.1(a)(2)(C). The parties are jointly directed to

provide this Court with a status report regarding this case at least every thirty days until

the parties’ settlement has been finally effectuated. The first status report is due to be

filed in this Court on or before Thursday, September 11, 2014. Upon entry of judgment

in accordance with the parties’ settlement, the parties are directed to file a motion to

dismiss this appeal.




                                                 Per Curiam




                                             2